Exhibit 10.1
AMENDMENT NUMBER 4 TO OFFICE SUBLEASE
     THIS AMENDMENT NUMBER 4 TO OFFICE SUBLEASE (“Fourth Amendment”) is made and
entered into as of the 10th day of June, 2011 (the “Effective Date”), by and
between AIRSIDE BUSINESS PARK L.P., a Pennsylvania limited partnership
(“Landlord”) and MICHAEL BAKER JR., INC., a Pennsylvania corporation
(“Subtenant”).
RECITALS:
     WHEREAS, Landlord and Subtenant entered into an Office Sublease (the
“Sublease”) dated as of August 6, 2001 pursuant to which Subtenant currently
leases all of Building No. 100 (“Building #100”) in the Airside Business Park
(the “Business Park”) in Moon Township, Allegheny County, Pennsylvania (the
“Building #100 Premises”); and
     WHEREAS, Landlord and Subtenant amended the Sublease pursuant to: (i) an
Amendment to Office Sublease dated as of December 23, 2002 (the “First
Amendment”); (ii) an Amendment Number 2 to Office Sublease dated as of
December 23, 2002 (the “Second Amendment”); and (iii) an Amendment Number 3 to
Office Sublease dated as of February 19, 2003 (the “Third Amendment”) (the
Sublease as amended by the First Amendment, Second Amendment, Third Amendment
and this Fourth Amendment, hereinafter sometimes referred to as the “Sublease”);
and
     WHEREAS, Landlord and Subtenant desire to further amend and restate the
Sublease pursuant to the terms of this Fourth Amendment.
     NOW, THEREFORE, intending to be legally bound and in consideration of the
mutual premises hereinafter set forth, the parties agree as follows:
     1. The above recitals are incorporated herein as if set forth fully in
their entirety.
     2. All capitalized terms not otherwise defined in this Fourth Amendment
shall be as defined in the Sublease.
     3. The terms and provisions contained within this Fourth Amendment shall
become effective on June 1, 2011 (the “Fourth Amendment Commencement Date”).
     4. Expiration Date. The Term of the Sublease shall be extended so that the
Expiration date shall be May 31, 2023, subject to Article 3.

 



--------------------------------------------------------------------------------



 



     5. Base Rent. Base Rent shall be paid pursuant to the following schedule
and as further described in Article 4:

                  Period   Annual Base Rent   Monthly Base Rent
June 1, 2011 through
  $16.50 RSF   $ 160,879.13  
January 31, 2013
  or        
 
  $ 1,930,549.50          
 
               
February 1, 2013 through
  $18.50 RSF   $ 180,379.63  
January 31, 2014
  or        
 
  $ 2,164,555.50          
 
               
February 1, 2014 through
  $19.75 RSF   $ 192,567.44  
January 31, 2016
  or        
 
  $ 2,310,809.25          
 
               
February 1, 2016 through
  $20.75 RSF   $ 202,317.69  
January 31, 2018
  or        
 
  $ 2,427,812.25          
 
               
February 1, 2018 through
  $21.75 RSF   $ 212,067.94  
January 31, 2020
  or        
 
  $ 2,544,815.25          
 
               
February 1, 2020 through
  $22.50 RSF   $ 219,380.63  
January 31, 2023
  or        
 
  $ 2,632,567.50          
 
               
February 1, 2023 through
  $11.25 RSF   $ 109,690.32  
May 31, 2023
  or        
 
  $ 1,316,283.75          

     6. Option to Extend. Section 3E of the Sublease is deleted in its entirety
and replaced with the following:
          6.1 Subtenant is hereby granted the option to extend the term of this
Sublease for two (2) additional periods of five (5) years (the “Extension
Term”). The Extension Terms shall be for no less than 100% of the Premises, and
shall be upon the same terms and conditions of this Sublease, except that Base
Rent shall be the then fair market rental value of the Premises as determined
pursuant to Paragraph 6.2 below. To exercise the Extension Term options,
Subtenant must not be in Default at the time it exercises each option and must
give written notice (the “Extension Notice”) to Landlord that Subtenant is
exercising each option at least twelve (12) months before the end of the initial
Term, or the first Extension Term, as applicable.
          6.2 Extension Term Rent. The Base Rent during each Extension Term
(“Extension Term Rent”) shall be the then fair market rental value of the
Premises (the “Market Rent”). For purposes hereof, the Market Rent shall mean
the amount that a landlord under no compulsion to lease the Premises and a
tenant under no compulsion to lease the Premises would determine as rents
(including initial monthly rent and rental increases) for each Extension Term,
as of the commencement of each Extension Term, taking into consideration the
quality, size, design, and location of the Premises, the rent for comparable
premises located in the Moon Township/Coraopolis, Pennsylvania area and tenant
inducements, such as rent abatements and improvement allowances, then available
in such area. Landlord and Subtenant shall have thirty

-2-



--------------------------------------------------------------------------------



 



(30) days after Subtenant gives the Extension Notice to agree upon the Market
Rent and the Extension Term Rent. If Landlord and Subtenant are unable to agree
upon the Market Rent and the Extension Term Rent within said thirty (30) day
period, then within ten (10) days after the expiration of the said thirty
(30) day period, Landlord and Subtenant will each appoint a real estate
appraiser with at least five (5) years’ full-time commercial/office appraisal
experience in the Pittsburgh, Pennsylvania area to appraise the Market Rent.
Each party shall bear the fee of its own appraiser. If either Landlord or
Subtenant does not appointment an appraiser within ten (10) days after the other
has given notice of the name of its appraiser, the single appraiser appointed
will be the sole appraiser and will set the Market Rent. If two appraisers are
appointed pursuant to this paragraph, they will meet promptly and attempt to set
the Market Rent. If they are unable to agree within thirty (30) days after the
second appraiser has been appointed, they will appoint a third appraiser meeting
the qualifications stated in this paragraph within ten (10) days after the last
day the two appraisers are given to set the Market Rent. Landlord and Subtenant
will bear one-half (1/2) of the third appraiser’s fee. The third appraiser must
be a person who has not previously acted in any capacity for either Landlord or
Subtenant. Within thirty (30) days after the selection of the third appraiser, a
majority of the appraisers will set the Market Rent. If a majority of the
appraisers are unable to set the Market Rent within thirty (30) days after
selection of the third appraiser, the three appraisals will be averaged and the
average will be the Market Rent. Once Market Rent is determined, the applicable
Extension Term Rent will then be calculated in accordance with the formula
above. Notwithstanding anything to the contrary herein, Subtenant may elect to
rescind the exercise of its option to extend the term of Sublease if the Market
Rent and Extension Term Rent as determined in accordance herewith are
unacceptable to it upon written notice to Landlord of such rescission within ten
(10) business days after receipt by Subtenant of written notice of the
applicable Market Rent and Extension Term Rent for the proposed Extension Term.
     7. Tenant Allowance.
          7.1 Subtenant shall furnish plans and specifications (“Plans”) for
remodeling of the Premises (“Subtenant’s Work” or “Work”) for Landlord’s prior
approval which shall not be unreasonably withheld, conditioned or delayed and
shall be given to Subtenant within two weeks of receipt of the Plans from
Subtenant. The approval by Landlord of the Plans shall not constitute the
assumption of any liability on the part of Landlord for their compliance or
conformity with applicable building codes and the requirements of this Sublease
or for their accuracy, and Subtenant shall be solely responsible for such plans
and specifications. In addition, the approval by Landlord of the plans and
specifications shall not constitute a waiver by Landlord of the right to
thereafter require Subtenant to amend the same to provide for any corrections or
omissions by Subtenant of items required by building codes. All Work shall be
performed in a first class, workmanlike manner.
          7.2 Upon its approval of Subtenant’s Plans, Subtenant shall select
contractors, subcontractors, consultants, vendors, architects, and engineers,
subject to Landlord’s reasonable approval (collectively, the “Approved
Contractors”) which shall not be unreasonably withheld, conditioned or delayed.
Subtenant shall, prior to starting its Work, provide Landlord with evidence of
insurance for the Approved Contractors adding Landlord as an additional insured
under their policy, and a copy of a building permit issued by Moon Township.

-3-



--------------------------------------------------------------------------------



 



          7.3 For the purpose of completing Subtenant’s Work, Landlord will
provide an allowance (“TI Allowance”) of One Million Four Hundred Four Thousand
and Thirty Six Dollars ($1,404,036.00). The TI Allowance may be used for any
hard or soft costs, including but not limited to, architecture, design,
construction, engineering, professional fees; the cost of telecommunication and
computer lines and cabling; the cost of ceilings and lighting (including but not
limited to LED lighting and items related to sustainability issues such as
motion sensors); floors and floor coverings; partitioning doors and hardware;
painting and wall covering, HVAC air filter system and controls; VAV boxes and
duct distribution; systems and equipment; sprinkler adjustments, construction
drawings, and permits.
          7.4 Subtenant may, (1) submit periodic draw requests from Landlord for
payment from the TI Allowance no more often than once every thirty (30) days and
each such request shall be made at least fifteen (15) days prior to the expected
draw payment is to be made (each such payment, a “Draw”), or (2) to the extent
that Subtenant has not received a Draw for a period of at least thirty
(30) days, Subtenant may request that a portion of the TI Allowance be applied
to Subtenant’s monthly Base Rent payment next due and owing after providing
Landlord with fifteen (15) days written notice (the “Rent Credit”), provided
however, Subtenant shall not be entitled to request a Rent Credit be applied to
consecutive monthly Base Rent payments. The TI Allowance will be paid toward
each Draw request subject to Landlord’s receipt of an appropriate lien waiver
from Subtenant’s applicable Approved Contractor. In no event shall Landlord be
liable to pay for any amount in excess of the TI Allowance.
     8. Base Expense Year. Effective on January 1, 2013 and continuing for the
remainder of the Term, the Base Expense Year shall be January 1, 2012 through
December 31, 2012. Commencing on January 1, 2013, the Expense Year shall operate
on a calendar year basis.
     9. Base Tax Year. Effective on January 1, 2013 and continuing for the
remainder of the Term, the Base Tax Year shall be January 1, 2012 through
December 31, 2012. Commencing on January 1, 2013, the Tax Year shall operate on
a calendar year basis.
     10. Subtenant’s Reaffirmation. So as to avoid any uncertainty as to whether
this Fourth Amendment in any way alters, diminishes or terminates Section 15 H
of the Sublease, Confession of Judgment, Subtenant agrees and hereby affirms
that the following provision remains in full force and effect.
          JUDGMENT IN EJECTION. FOR VALUE RECEIVED AND DURING THE CONTINUATION
OF AN EVENT OF DEFAULT HEREUNDER OR UPON TERMINATION OF THE TERM OF THIS LEASE
OR OTHER TERMINATION OF THIS LEASE DURING THE TERM OR ANY RENEWAL THEREOF,
TENANT FURTHER AUTHORIZES AND EMPOWERS ANY SUCH ATTORNEY OR PROTHONOTARY (EITHER
IN ADDITION TO OR WITHOUT SUCH JUDGMENT FOR THE AMOUNT DUE ACCORDING TO THE
TERMS OF THIS LEASE) TO APPEAR FOR TENANT AND ANY OTHER PERSON CLAIMING UNDER,
BY OR THROUGH TENANT, AND CONFESS JUDGMENT FORTHWITH AGAINST TENANT AND SUCH
OTHER PERSONS AND IN FAVOR OF LANDLORD IN AN AMICABLE ACTION OF EJECTMENT FOR
THE PREMISES FILED IN THE COMMONWEALTH OF PENNSYLVANIA, WITH RELEASE OF ALL
ERRORS AND

-4-



--------------------------------------------------------------------------------



 



WITHOUT STAY OF EXECUTION. LANDLORD MAY FORTHWITH ISSUE A WRIT OR WRITS OF
EXECUTION FOR POSSESSION OF THE PREMISES AND, AT LANDLORD’S OPTION, FOR THE
AMOUNT OF ANY JUDGMENT, AND ALL REASONABLE COSTS, INCLUDING THE FEES OF
ATTORNEYS AND OTHER PROFESSIONALS AND EXPERTS, WITHOUT LEAVE OF COURT, AND
LANDLORD MAY, BY LEGAL PROCESS, WITHOUT NOTICE RE-ENTER AND EXPEL TENANT FROM
THE PREMISES, AND ALSO ANY PERSONS HOLDING UNDER TENANT FOR WHICH THIS LEASE OR
A TRUE AND CORRECT COPY THEREOF SHALL BE SUFFICIENT WARRANT, WHEREUPON, IF
LANDLORD SO DESIRES, A WRIT OF POSSESSION MAY ISSUE FORTHWITH, WITHOUT ANY PRIOR
WRIT OR PROCEEDINGS WHATSOEVER, AND PROVIDED THAT IF FOR ANY REASON AFTER SUCH
ACTION SHALL HAVE BEEN COMMENCED THE SAME SHALL BE TERMINATED AND POSSESSION
REMAIN IN OR BE RESTORED TO TENANT, LANDLORD SHALL HAVE THE RIGHT UPON AND
DURING THE CONTINUATION OF ANY SUBSEQUENT DEFAULT OR DEFAULTS, OR UPON THE
TERMINATION OF CANCELLATION OF THIS LEASE AS HEREINBEFORE SET FORTH, TO BRING
ONE OR MORE AMICABLE ACTION OR ACTIONS AS HEREINBEFORE SET FORTH TO RECOVER
POSSESSION AS AFORESAID.
     11. Brokerage Fee. Subtenant and Landlord hereby represent and warrant that
excepting Landmark Commercial Realty, Inc., neither party has dealt with or
engaged a broker in connection with the subleasing of the Premises. Landlord
shall pay Landmark Commercial Realty, Inc. a commission in the amount of One
Million One Hundred Thirty Eight Thousand Five Hundred Ninety Three Dollars
($1,138,593.00) (the “Broker Fee”) within twenty (20) days from the Effective
Date of this Fourth Amendment. Subtenant and Landlord agree to indemnify and
hold the other harmless from all damages, judgments, liabilities and expenses
(including reasonable attorneys’ fees) arising from the any claims or demands of
any other broker, agent or finder for any commission or fee alleged to be due in
connection with its participation in the procurement of Subtenant or the
negotiation with Subtenant of this Sublease.
     12. First Right of First Refusal (TSA). The Sublease is hereby amended to
provide Subtenant with the first right of first refusal of that certain space
(approximately 14,501 rentable square feet) on the first floor of Building #200
within the Business Park (the “Building #200”), that is as of the Effective Date
leased by Landlord to another party (the “TSA Space”) subject to the following
terms and conditions. If at any time during the Term, Landlord shall receive a
bona fide offer, other than at public auction, from a third party, for the
rental of some or all of the TSA Space (the “Identified TSA Space”), which offer
Landlord shall desire to accept, Landlord shall promptly deliver to Subtenant a
copy of such offer together with an execution draft of an Amendment to the
Sublease (wherein the parties shall agree to amend the Sublease to reflect the
(i) inclusion of the TSA Space into the “Premises” and (ii) business terms that
are unique to the TSA Space) (the “Sublease Amendment/TSA”), and Subtenant may,
within fifteen (15) days thereafter, elect to rent the Identified TSA Space on
the same business terms as those set forth in such offer, and execute and
deliver the Sublease Amendment/TSA to Landlord. If Subtenant shall not accept
such offer within the time herein specified therefor, said right of refusal
shall cease to exist as to the Identified TSA Space. Notwithstanding the
foregoing, if prior to February 1, 2013, Landlord and Subtenant agree to
effectuate a Sublease for the TSA Space, in

-5-



--------------------------------------------------------------------------------



 



which Subtenant begins paying Base Rent on, or prior to, February 1, 2013, then
certain terms and conditions of the TSA Space Sublease shall be as follows:
          12.1 Term. The Term shall end on May 31, 2023.
          12.2 Base Rent. Shall be calculated as follows:

         
TSA Space Commencement Date to January 31, 2015
  $21.75/RSF
February 1, 2015 to January 31, 2018
  $22.75/RSF
February 1, 2018 to January 31, 2023
  $23.75/RSF
February 1, 2023 to May 31, 2023
  $12.88/RSF

          12.3 TI Allowance. $35/RSF based on the TSA Space in its “as is”
condition except as indicated on the “Preparation of Premises” schedule attached
as Exhibit A.
          12.4 Landlord Expenses. Landlord shall provide and pay for the
following services to the TSA Space for the benefit of Subtenant:
               All utilities including electric, real estate taxes, insurance,
Building 200 Common Area cleaning and maintenance, snow removal, landscaping,
parking lot/deck maintenance, HVAC maintenance (including RTU’s and VAV’s), and
trash removal (all subject to an escalation provision with a base year
consisting of the calendar year during which the TSA Space Commencement Date
occurs). Landlord’s non-escalation expenses include roof and structural repairs.
          12.5 Tenant Expenses. Tenant shall be responsible for its janitorial
and internal office repairs and/or replacements.
     13. Right of First Refusal (3rd Floor Building 200). The Sublease is hereby
amended to provide Subtenant with the right of first refusal of that certain
space (approximately 30,732 rentable square feet) on the third floor of Building
#200 within the Business Park that is as of the Effective Date vacant (the
“Building 200 ROFR Space”) subject to the following terms and conditions. If at
any time during the Term, Landlord shall receive a bona fide offer, other than
at public auction, from a third party, for the rental of some or all of the
Building 200 ROFR Space (the “Identified Building 200 ROFR Space”), which offer
Landlord shall desire to accept, Landlord shall promptly deliver to Subtenant a
copy of such offer together with an execution draft of an Amendment to the
Sublease (wherein the parties shall agree to amend the Sublease to reflect the
(i) inclusion of the Building 200 ROFR Space into the “Premises” and
(ii) business terms that are unique to the Building 200 ROFR Space) (the
“Sublease Amendment/Building 200 ROFR”), and Subtenant may, within fifteen
(15) days thereafter, elect to rent the Identified Building 200 ROFR Space on
the same business terms as those set forth in such offer, and execute and
deliver the Sublease Amendment/Building 200 ROFR to Landlord. If Subtenant shall
not accept such offer within the time herein specified therefor, said right of
refusal shall cease to exist as to the Identified Building 200 ROFR Space.
Notwithstanding the foregoing, if prior to February 1, 2013, Landlord and
Subtenant agree to effectuate a Sublease for the 30,732 RSF of Building 200’s
third floor, in which Subtenant begins paying Base Rent on, or prior to,

-6-



--------------------------------------------------------------------------------



 



February 1, 2013, then certain terms and conditions of Building 200’s third
floor Sublease shall be as follows:
          13.1 Term. The Sublease Term shall end on May 31, 2023.
          13.2 Base Rent. Shall be calculated as follows:

         
Building 200 ROFR Space Commencement Date to January 31, 2015
  $19.75/RSF
February 1, 2015 to January 31, 2018
  $20.75/RSF
February 1, 2018 to January 31, 2023
  $21.75/RSF
February 1, 2023 to May 31, 2023
  $10.88/RSF

          13.3 TI Allowance. $1,071,000 based on the Building 200 third floor’s
“as is” condition except as indicated on “Preparation of Premises” schedule
attached as Exhibit A.
          13.4 Landlord Expenses. Landlord shall provide and pay for the
following services to the Building 200 third floor space for the benefit of
Subtenant:
               All utilities except as specifically excluded in Section 13.5
below,, real estate taxes, insurance, Building 200 Common Area cleaning and
maintenance, snow removal, landscaping, parking lot/deck maintenance, HVAC
maintenance (RTU’s), and trash removal (all subject to an escalation provision
with a base year consisting of the calendar year during which the ROFR Space
Commencement Date occurs). Landlord’s non-escalation expenses include roof and
structural repairs.
          13.5 Tenant Expenses. Tenant shall be responsible for its electric,
janitorial, internal office repairs and/or replacements including HVAC (VAV’s).
     14. Miscellaneous. The following shall be added as Subsection R to
Section 34 of the Sublease:
          Access to Premises. Subject to any rules, regulations and directives,
including any security plan, promulgated from time to time by the Allegheny
County Airport Authority, Allegheny County, the Department of Aviation of
Allegheny County, the Federal Aviation Administration or any other federal,
state, county or municipal governments and agencies relating to the safe,
orderly and secure operation of the Airport, in addition to Section 20 of the
Sublease, to the extent that Subtenant is not in Default, Subtenant shall have
access to the Premises 24 hours a day, seven days a week.
     15. Savings Clause. Except as expressly modified in this Fourth Amendment,
all of the terms, provisions and conditions set forth in the Sublease shall
remain in full force and effect, and the Sublease as amended is ratified and
confirmed in all respects. Landlord and Subtenant acknowledge that the Sublease
is in full force and effect and that Landlord and Subtenant have no claims,
defenses or rights of offset with respect to their respective obligations
thereunder.
     16. Counterparts. This Fourth Amendment may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

-7-



--------------------------------------------------------------------------------



 



     17. Conflict. In the event a conflict between the text of the Sublease and
terms of this Fourth Amendment, the terms set forth in this Fourth Amendment
shall control.
[SIGNATURE PAGE FOLLOWS]

-8-



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO
AMENDMENT NUMBER 4 TO OFFICE SUBLEASE]
     IN WITNESS WHEREOF, intending to be legally bound, the parties have
executed this Amendment Number 4 to Office Sublease as of the date first set
forth above.

          WITNESS/ATTEST:   LANDLORD:
 
            AIRSIDE BUSINESS PARK, L.P.,     a Pennsylvania limited partnership
 
       
 
  By:   Havenhurst II Corporation,
 
      a Pennsylvania corporation,
 
      its sole general partner
 
       
/s/ Linda J. Dryer
 
 
  By:
Name:   /s/ Bruce J. Kongenecker
 
 Bruce J. Kongenecker
 
  Title:   Vice President
 
            SUBTENANT:
 
            MICHAEL BAKER JR., INC.     a Pennsylvania corporation
 
       
/s/ Terri A. Vojnovich
 
 Assistant Secretary
  By:
Name:   /s/ Bradley L. Mallory
 
 Bradley L. Mallory
 
  Title:   President & CEO

-9-



--------------------------------------------------------------------------------



 



EXHIBIT A
Landlord’s Work — Preparation of Premises

•   Prepare the premises in broom clean condition and ready for Subtenant
Improvement Work.   •   Provide main HVAC duct(s) to the premises.   •   Provide
main sprinkler loop to the premises.   •   Scrape, patch and level the floor.  
•   Provide tie-ins to building life safety system(s).   •   Provide any
electrical and utility metering equipment.   •   Provide fire dampers in the
building HVAC ducts entering the premises.   •   Provide common area bathrooms
to building standard conditions.   •   Landlord shall provide to the premises
window blinds and skylight shades.

